Citation Nr: 0912418	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision issued by the RO.  

The case was remanded by the Board in June 2008 for 
additional development of the record  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to be due to the Veteran's exposure to acoustic trauma during 
his active service, that included in the area of the Republic 
of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of March 2005, March 2006, and 
July 2008 provided pertinent notice and development 
information.  

Given the fully favorable action taken hereinbelow, there is 
no showing of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  


Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Entitlement to service connection for tinnitus

The evidence is this case shows that the Veteran exhibited 
ear complaints during his period of active service.  Because 
the service treatment record do not fully document the nature 
and extent of the Veteran's hearing problems during service, 
the Board must carefully assess the credibility of the 
information provided by the Veteran about his experiences in 
service.  

The Veteran asserts that his tinnitus is the result of 
excessive noise exposure that began with firing guns in the 
Navy during action off the coast of the Republic of Vietnam.  

A layperson is considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Here, if credible, the lay statements 
provide the best evidence of what happened during service.  

In addition, the Veteran has submitted a lay statement to 
document his assertions about his having had significant 
noise exposure from heavy gunfire during service.  Thus, this 
evidence tends to show that his service noise exposure was 
sustained and significant.  It is pertinent to note in this 
regard that audiometric testing was performed in service.  

When the Veteran filed for VA compensation benefit in 1972, 
the submitted private medical records dated between February 
1969 and May 1970 documented treatment for chronic external 
otitis of the left ear.  The Veteran also received private 
medical care for left ear pain in November 1972.  The 
diagnosis was that of otitis externa.  

The Veteran reports having been employed since service as a 
correction officer and undergoing training with hand guns 
with ear protection.  He also noted that he was involved in 
hunting as a hobby.  The Board, on reflection, would describe 
this exposure as being less than sustained or frequent 
exposure to increased noise levels.  

The recent private medical evidence shows that the Veteran 
had bilateral tinnitus and history of noise exposure in April 
2005.  A May 2005 statement reported that the Veteran had 
intermittent tinnitus since his exposure to gunfire during 
service.  

The recent VA examinations noted the presence of a mild 
sensorineural hearing loss in the right ear and a moderately 
severe to severe sensorineural hearing loss on the left.  The 
Board finds that the recent VA medical opinions are of 
limited probative weight in that neither examiner fully 
assessed the value of the lay evidence presented in favor of 
the claim.  

Given these credible lay assertion, the Board finds the 
evidence to be in relative equipoise in showing that the 
current bilateral tinnitus as likely as not is due to the 
established history of ear and hearing problems related to 
the documented excessive noise exposure during his active 
service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


